   Case:Case
         19-1257
             2:17-cv-00047-GEKP
                    Document: 003113147504
                                  Document 24 Page:
                                               Filed101/30/19
                                                         Date Filed:
                                                               Page01/30/2019
                                                                     1 of 3



                                        OFFICE OF THE CLERK


PATRICIA S. DODSZUWEIT         UNITED STATES COURT OF APPEALS                           TELEPHONE
     CLERK                              FOR THE THIRD CIRCUIT                        215-597-2995
                                  21400 UNITED STATES COURTHOUSE
                                          601 MARKET STREET
                                     PHILADELPHIA, PA 19106-1790
                                  Website: www.ca3.uscourts.gov



                                        January 30, 2019
Marcus James
Frackville SCI
1111 Altamont Boulevard
Frackville, PA 17931

RE: Marcus James v. Gregory, et al
Case Number: 19-1257
District Court Case Number: 2-17-cv-00047

PACER account holders are required to promptly inform the PACER Service
Center of any contact information changes. In order to not delay providing
notice to attorneys or pro se public filers, your information, including address,
phone number and/or email address, may have been updated in the Third
Circuit database. Changes at the local level will not be reflected at PACER.
Public filers are encouraged to review their information on file with PACER and
update if necessary.

To All Parties:

Enclosed is case opening information regarding the above-captioned appeal filed by Marcus
James, docketed at No. 19-1257. All inquiries should be directed to your Case Manager in
writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms, and case
information are available on our website at http://www.ca3.uscourts.gov.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were amended
modifying deadlines and calculation of time. In particular those motions which will toll the
time for filing a notice of appeal under Fed.R.App.P. 4(a)(4), other than a motion for
attorney's fees under Fed.R.Civ.P. 54, will be considered timely if filed no later than 28
days after the entry of judgment. Should a party file one of the motions listed in
Fed.R.App.P 4(a)(4) after a notice of appeal has been filed, that party must immediately
inform the Clerk of the Court of Appeals in writing of the date and type of motion that was
filed. The case in the court of appeals will not be stayed absent such notification.

If you cannot afford to pay the fee, within fourteen (14) days you must file:
   Case:Case
         19-1257
             2:17-cv-00047-GEKP
                    Document: 003113147504
                                  Document 24 Page:
                                               Filed201/30/19
                                                         Date Filed:
                                                               Page01/30/2019
                                                                     2 of 3



1) Motion for Leave to Proceed In Forma Pauperis,

2) affidavit of poverty with addendum (form enclosed),

3) authorization for withdrawal of funds (form enclosed),

4) a prison account statement for the 6 month period prior to the filing of the notice of appeal.

If you do not pay the docketing fees or file the Motion for Leave to Proceed In Forma Pauperis
with all necessary forms within fourteen (14) days, your case will be dismissed without further
notice. 3rd Cir. LAR Misc. 107.

If you are unable to obtain the prison account statement from the appropriate officials within the
time stated, you must notify the Clerk.

If the Court denies your motion to proceed in forma pauperis, you will be obligated to pay the
entire $505.00 docketing fee in order for the appeal to proceed. If the Court grants your motion
to proceed in forma pauperis, you will be assessed an initial partial filing fee in accordance with
28 U.S.C. Section 1915(b)(1). After the initial payment, monthly payments shall be made in
accordance with 28 U.S.C. Section 1915(b)(2) until the full $505.00 fee has been collected. Once
you have been granted permission to proceed in forma pauperis, you are obligated to pay the fee
regardless of the outcome of your case, even if you choose to withdraw your appeal.

The requirements for filing an appearance form, disclosure statement, and civil appeal
information statements are waived for pro se litigants.

Counsel for Appellee:

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable);
2. Appearance Form
3. Disclosure Statement (except governmental entities)
These forms must be filed within fourteen (14) days from the date of this letter.

Very truly yours,
Patricia S. Dodszuweit, Clerk

By: s/ Marianne
Legal Assistant
256-299-4911

cc: Andrew Pomager, Esq.

Enclosures
Caption
Affidavit of Poverty (for Appellant's use only)
   Case:Case
         19-1257
             2:17-cv-00047-GEKP
                    Document: 003113147504
                                  Document 24 Page:
                                               Filed301/30/19
                                                         Date Filed:
                                                               Page01/30/2019
                                                                     3 of 3



Addendum (for Appellant's use only)
Authorization to Withdraw Funds (for Appellant's use only)
